Case 7:19-cr-00232 Document1 Filed on 01/24/19 in TXSD Page 1 of 3

AO 91 (Rev. 08/09) Criminal Complaint

United States District Court

UNITED STATES DISTRICT COURT —-“™POM EES oF Tees
for the JAN 3 42019

Southern District of Texas
Efe BBe al Rm en Pula ogi ene anh

David J. Braclley, Clerls

Case No. AA-19- Ole -lA

United States of America
VV.

Karla Vasquez Alvarado
YOB: 1991
COC: United States

 

Defendant(s)

CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

‘On or about the date(s} of January 23, 2019 in the county of Hidaige in the
Southem District of Texas , the defendant(s) violated:
Code Section Offense Description
31 U.S.C. § 5332(a\(2) Knowingly and intentionally attempted to evade the currency reporting

requirement, under Title 31 USC 5316, by concealing more than $10,000.00 in
currency or other monetary instruments to wit; $71,700.00 in the defendant's
backpack and purse, and atternpiing to transport such currency or monetary
instruments from a place within the United States, to wit; McAllen, Texas, toa
place outside the United States, to wit; Monterrey, Mexico.

This criminal complaint is based on these facts:
On January 23, 2019, Karla Vasquez Alvarado was detained attempting to enter Mexico from the United States through
the Hidalgo Port of Entry. ALVARADO was attempting to smuggle approximately $71,700 of unceciared currency.
SEE ATTACHMENT "A"

¥ Continued on the attached sheet.

  

Aeerovtd Bose Laure Garcia

x ae Cogffainant ’s signature

 

Gregory Connolly HSI Special Agent
Printed name and title

Sworn to before me and signed in my presence.

Date: 1/24/2019 | Zita SR SO

Judge's signature Z
City and state: McAlien, Texas U.S. Magistrate Judge Peter E. Orntsby

Printed name and title

 
Case 7:19-cr-00232 Document1 Filed on 01/24/19 in TXSD_ Page 2 of 3

ATTACHMENT A

On January 23, 2019, at approximately 5:45pm, United States Customs and Border
Protection Officer (CBPO) R. Contreras was conducting outbound inspections as part of
his duties at the Hidalgo Port of Entry (POE). CBPO Contreras selected a “Palmas Taxi”
(Dodge Grand Caravan SXT, TX LP#: KXF7044) for outbound inspection. The “Palmas
Taxi” was occupied by the driver, Jonathan Ponce (DOB: 10/15/1963) and a passenger,
Karla Vasquez ALVARADO (DOB: 03/11/1991, hereinafter known as ALVARADO), a
lawful permanent resident of the United States.

CBPO Contreras interviewed ALVARADO and asked where she was coming from.
ALVARADO stated she was coming from her house in McAilen, TX and was headed to
visit her grandmother in Mexico. CBPO Contreras noticed ALVARADO seemed to be
uncomfortable during the stop. Contreras asked ALVARADO for identification and was
handed a Lawful Permanent Resident card. CBPO Contreras noticed ALVARADO was
shaking and nervous while handing over the card. Contreras obtained a negative binding
declaration for currency or monetary instruments in excess of $10,000.00, weapons, and
ammunition from ALVARADO. Once the negative declaration was obtained for all
items, Contreras referred the vehicle to outbound secondary.

In secondary, a Supervisory Customs and Border Protection Officer (SCBPO) again
obtained a negative declaration from ALVARADO. ALVARDO was instructed to
unload all her belongings. CBPO Contreras inspected a green backpack in
ALVARADO’s possession and found large bundles of currency.

CBPO Reyna arrived and took the currency to a Glory Money Counter, UW-600. The
total amount of USD removed from the green backpack was $70,020. Once
ALVARADO’s purse was searched, $1,680.00 USD was also found, making the total
undeclared US currency, $71,700.00.

Homeland Security Investigations (HSD Special Agents (SA) were advised of the
situation and responded to the Hidalgo POE to interview ALVARADO. HSISA
Connoily read ALVARADO her Miranda rights as witnessed by a CBPO C. Salinas.
ALVARADO stated she would like to call her attorney, at which time all questioning was
stopped, and the interview was concluded at 8:53pm.

At approximately 9:30pm, while processing ALVARADO’s paperwork, ALVARDO
stated to SA Connolly, in the presence of CBPO Salinas and Task Force Officer (TFO) C.
Villarreal, that she did want to speak to them. ALVARDO was re-read her Miranda
rights and it was documented on audio recording and a Statement of Rights form.

2
Case 7:19-cr-00232 Document1 Filed on 01/24/19 in TXSD Page 3 of 3

ALVARDO waived her rights both verbally and in writing at approximately 9:41pm.
During the interview of ALVARADO, she admitted to agents she was transporting
money south into Mexico, and the money was from illegal drug sales. ALVARADO
admitted to SA Connolly, CBPO Salinas and TFO Villarreal she knew it was illegal to
transport large amounts of money from the United States into Mexico undeclared.
